DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180256006 to Nowell, JR. et al (Nowell) in view of U.S. Patent Application Publication No. 20180192852 to Hansen.
Regarding claim 1, Nowell teaches a dishwasher (Fig. 1, generally) comprising: a cabinet (Fig. 1, part 12) including a washing tub (Fig. 1, part 16); a basket provided inside the washing tub (Fig. 1, parts 26 and 28), comprising: a plurality of horizontally arranged horizontal wires (Fig. 3, generally); and a plurality of vertically arranged vertical wires (Fig. 3, generally); a shaft unit (Fig. 3 at part 100 and Fig. 6, generally) coupled to the basket and including a shaft (Fig. 3, part 100 and Fig. 6, part 106); a plurality of balls (Fig. 6, part 114) rotating along an outer circumferential surface of the shaft (Fig. 6, at part 110); and a roller rotatably coupled to the shaft (Fig. 6, parts 108 and 106) and including a plurality of seating portions spaced apart from each other to seat the plurality of balls (top portion spaced apart from bottom, left portion spaced apart from right, Fig. 6, part 116), wherein at least one of the plurality of seating portions receives two or more of the plurality of balls (bottom portion has two or more balls, Fig. 6, at part 116).  Nowell does not teach wherein the two or more balls are disposed adjacent to each other without a separator therebetween in the at least one seating portion.
Hansen teaches a dishwasher with a guiderail assembly wherein a plurality of balls bearings are disposed within a raceway thereof without a separator therebetween (paragraph 3; Fig. 3, generally and at part 76) all in order to achieve the predictable result of slidably mounting a dishrack in a dishwasher while decreasing the number of parts to thereby decrease costs and assembly time thereof (see paragraphs 30-31).
Therefore it would have been obvious to have modified the apparatus of Nowell by removing the separator therebetween the two or more balls in the at least one seating portion as in Hansen all in order to achieve the predictable result of slidably 
Regarding claim 2, Nowell in view of Hansen is relied upon as above in claim 1.  Nowell teaches wherein the shaft includes: a first shaft configured to allow the plurality of balls to rotate; and a second shaft having a step outward from the first shaft to prevent the plurality of balls from being separated from the plurality of seating portions (Fig. 7, generally and parts 112 and 116).
Regarding claim 3, Nowell in view of Hansen is relied upon as above in claim 2. Nowell teaches wherein the first shaft includes a cylindrical shape such that the plurality of balls rotates in point contact with the first shaft (Fig. 7, at part 116).
Regarding claim 4, Nowell in view of Hansen is relied upon as above in claim 2. Nowell teaches wherein an outer circumferential surface of the first shaft in contact with the plurality of balls forms a straight line (Fig. 6 at part 116 and Fig. 7, generally).
Regarding claim 5, Nowell in view of Hansen is relied upon as above in claim 1. Nowell teaches wherein the roller further includes: a wheel portion configured to roll along opposite side portions of a lower plate of the washing tub (Fig. 6, part 108); and a stopper portion forming a step outward from the wheel portion to prevent the wheel portion from being separated from the opposite side portions (see Fig. 7, unlabeled, outward part left side of Figure).  
Further regarding claim 5, the claim language regarding “opposite side portions of a lower plate of the washing tub” and “from being separated from the opposite side portions” are statements regarded as intended use as Applicant has not positively recited the lower plate assembly, does not add further structural limitations to the claim, 
Regarding claim 6, Nowell in view of Hansen is relied upon as above in claim 5. Nowell teaches in an alternate embodiment wherein the plurality of seating portions are recessed outward from an inner circumferential surface of the wheel portion and constitute a groove opened in a direction of directing to the stopper portion to prevent the plurality of balls from being constrained to the plurality of seating portions (Fig. 9, at parts 220, 226, 232, 228, 224, and 230).
Regarding claim 7, Nowell in view of Hansen is relied upon as above in claim 5. Nowell teaches in an alternate embodiment wherein: the roller further includes a bottom portion bent from the wheel portion to cover an outer side of the roller (Fig. 9, at part 230), the bottom portion includes a placement hole configured such that the plurality of balls is spaced apart from an inner surface of the bottom portion and seated in the plurality of seating portions (Fig. 9, in the center of part 220).
Regarding claim 8, Nowell in view of Hansen is relied upon as above in claim 7. Nowell teaches in an alternate embodiment wherein the placement hole is connected to the plurality of seating portions (Fig. 9, see parts 224 and 230).
Regarding claim 14, Nowell in view of Hansen is relied upon as above in claim 1. Nowell teaches wherein the shaft unit (Fig. 6, part 106) further includes a shaft body (Fig. 7, generally) coupled to the basket through the roller assembly (Fig. 3, at part 100 and Fig. 6, at part 106); the shaft protrudes from the shaft body and is fixed to the shaft body such that the plurality of balls and the roller rotate around the shaft (Fig. 6, part 108 and Fig. 7, generally).
Regarding claim 15, Nowell in view of Hansen is relied upon as above in claim 1. Nowell teaches wherein the shaft unit further includes: a basket coupling portion configured to be coupled to a first horizontal wire of the plurality of horizontal wires (Fig. 6, part 104); an anti-rotation portion configured to interfere with a second horizontal wire of the plurality of horizontal wires to prevent the shaft unit from rotating around the first horizontal wire coupled to the basket coupling portion (Fig. 6, part 104); and an anti-movement portion configured to interfere with one of the plurality of vertical wire to prevent the shaft unit from moving along the plurality of horizontal wires (Fig. 6, part 104).
Regarding claim 16, Nowell teaches a dishwasher (Fig. 1, generally) comprising: a cabinet (Fig. 1, part 12) including a washing tub (Fig. 1, part 16); a basket provided inside the washing tub (Fig. 1, parts 26 and 28); a roller device configured to withdraw the basket from the washing tub (Fig. 3, at part 100), wherein the roller device includes: a shaft unit (Fig. 3 at part 100 and Fig. 6, generally) coupled to the basket and including a shaft (Fig. 3, part 100 and Fig. 6, part 106), a plurality of balls (Fig. 6, part 114) configured to rotate along an outer circumferential surface of the shaft (Fig. 6, at part 110); and a roller (Fig. 6, generally), including a wheel portion configured to be rotatable about the shaft (Fig. 6, part 108); and a seating portion having an opened end to prevent the plurality of pall from being constrained and recessed outward from an inner circumferential surface of the wheel portion (Fig. 6, at part 116), wherein an outer circumferential surface of the shaft in contact with the plurality of balls forms a straight line (Fig. 6 at part 116 and Fig. 7, generally).  Nowell does not teach wherein at least one of the plurality of seating portions receives two or more of the plurality of balls, 
Hansen teaches a dishwasher with a guiderail assembly wherein a plurality of balls bearings are disposed within a raceway thereof without a separator therebetween (paragraph 3; Fig. 3, generally and at part 76) all in order to achieve the predictable result of slidably mounting a dishrack in a dishwasher while decreasing the number of parts to thereby decrease costs and assembly time thereof (see paragraphs 30-31).
Therefore it would have been obvious to have modified the apparatus of Nowell by removing the separator therebetween the two or more balls in the at least one seating portion as in Hansen all in order to achieve the predictable result of slidably mounting a dishrack in a dishwasher while decreasing the number of parts to thereby decrease costs and assembly time thereof.
Regarding claim 17, Nowell in view of Hansen is relied upon as above in claim 16.  Nowell teaches wherein a plurality of seating portions spaced apart from each other (top portion spaced apart from bottom, left portion spaced apart from right, Fig. 6, part 116).
Regarding claim 18, Nowell teaches a roller device (Fig. 6, generally) comprising a plurality of balls (Fig. 6, part 114); a shaft unit including a shaft including a cylindrical shape such that the plurality of palls rotate along an outer circumferential surface thereof (Fig. 6, at part 106 and Fig. 7, generally); and a roller rotatably coupled to the shaft and including a plurality seating portions spaced apart from each other to seat the plurality of balls (top portion spaced apart from bottom, left portion spaced apart from right Fig. 6, at parts 106, 108, 116); wherein two or more of the plurality of balls are 
Hansen teaches a dishwasher with a guiderail assembly wherein a plurality of balls bearings are disposed within a raceway thereof without a separator therebetween (paragraph 3; Fig. 3, generally and at part 76) all in order to achieve the predictable result of slidably mounting a dishrack in a dishwasher while decreasing the number of parts to thereby decrease costs and assembly time thereof (see paragraphs 30-31).
Therefore it would have been obvious to have modified the apparatus of Nowell by removing the separator therebetween the two or more balls in the at least one seating portion as in Hansen all in order to achieve the predictable result of slidably mounting a dishrack in a dishwasher while decreasing the number of parts to thereby decrease costs and assembly time thereof.

Allowable Subject Matter
Claims 9-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art to Nowell fails to disclose or make obvious the limitations of claims 9 and 19 claiming the coupling member connecting the roller and the shaft.  Claims 10-13 and 20 depend from claims 9 and 19, respectively, and therefore contain the same 

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s primary argument is that the prior art to Nowell does not teach the newly added claim amendments with respect to the lack of a separator between adjacent ball bearings thereof.
Examiner agrees.  However, Examiner has applied the prior art to Hansen wherein a separator is not used between adjacent ball bearings thereof in a 35 USC 103 obviousness type rejection.
Therefore, claims 1-8 and 14-18 stand rejected and this action has been made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711